ATTACHMENT TO THE ADVISORY ACTION
The amendment filed 8/24/22 has not been entered because it raises new issues.  Namely, the amendment narrows the claims, which would require changes to the existing rejections to address the new limitations.  However, the arguments are addressed below because they are relevant to the previous grounds of rejection and new rejections over Yoshida and Ijichi.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After final amendment is in response to the Final office action mailed 7/27/22 (herein Final office action).

As an initial matter, the table in paragraph 10 should recite Yoshida not Ijichi.
Nevertheless, the broader disclosures of both Yoshida and Ijichi disclose compositions with components that broadly overlap the claimed invention as summarized below.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05 and references therein (also cited in paragraphs 11 and 23 of the Final office action).

Claimed Invention
Yoshida broader disclosure
Ijichi broader disclosure
A
34 to 60
5 to 86
10 to 70
B
5 to 14
5 to 50
5 to 25
C
6 to 12
2 to 10
3 to 25
D
5 to 48 
5 to 80
10 to 80
C/D
0.13 to 0.3
0.025 to 2
0.04 to 2.5
Hardness
30 to 45 
30 to 50
20 to 55


It is acknowledged that the proposed amendments narrow the ranges.
In the telephone interview with Michael Kaminski, the issue of commensurate in scope of the unexpected results was brought up by applicant.  However, commensurate in scope was not an issue brought up in the previous Final office action.  The arguments made in the Final office action were:
The results must be greater than expected (MPEP 716.02(a), see paragraph 29 of the Final office action)
Applicant has the burden to establish results are unexpected and significant (MPEP 716.02(b), see paragraph 29 of the Final office action).
Expected beneficial results are evidence of obviousness (MPEP 716.02(c), see paragraph 30 of the Final office action) 
To summarize, applicant pointed to examples 1 and 3 comparing them to example 4 (now comparative).  To reemphasize, the examiner’s position is that 1) it is not clear why a slight change from good to excellent is surprising or unexpected.  This is in light of the teachings of the prior art would suggest that the results would be expected.  Specifically, see table below showing that lowering component A or C (as is shown in example 4) would yield the expected results (thus not unexpected).  


Claimed Invention

Example 1
(Inventive)1)
Example 4
(Comparative)
Effect of A2)
Effect of C3)
A
34 to 60

36
26
↓

B
5 to 14

10
10


C
6 to 12

6
5

↓
D
5 to 48

48
59


C/D
0.13 to 0.3

0.13
0.09


Oil Resistance


Excellent
Good

↓
Softness


Excellent
Good
↓



1)  Examples 2 and 3 are omitted for simplicity, however were reproduced in table in paragraph 28 of the Final office action.
2)  Paragraph bridging col. 4 to col. 5 of Yoshida teaches that lowering component A lowers the softness.
3) Paragraph 5 of US 2003/0207983 and US 2014/0256487 teach that lowering component C lowers oil resistance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764